DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10, 646, 029. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  For example, claim 7 of the patent (which inherits the limitations of claim 1) reads on all the limitations of claim 1 of the instant application; however, claim 7 of the patent recites limitations such as “displaying a selectable item….” which is not recited in claim 1 of the instant application.  Although the claims of the patent have a narrower scope, the claims of the patent still anticipate the claims of the instant application.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  Therefore, since the claims of the application are not patentably distinct from and also anticipated by the claims of the patent, it is the understanding of the Examiner that a double patenting rejection is warranted.   
4.	Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of U.S. Patent No. 11, 166, 543. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  For example, claims 1, 8, and 9 of the patent read on all the limitations of claims 1, 8, and 9 of the instant application; however, claim 1 of the patent recites limitations such as “displaying a removal image….” which is not recited in the claims of the instant application.  Although the claims of the patent have a narrower scope, the claims of the patent still anticipate the claims of the instant application.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  Therefore, since the claims of the application are not patentably distinct from and also anticipated by the claims of the patent, it is the understanding of the Examiner that a double patenting rejection is warranted.   

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 7-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeanne et al. (US 2019/0045916).
	Regarding claim 1, Jeanne et al. discloses a method for promoting compliance with an oral hygiene regimen, the method comprising: 
displaying (as shown in Fig. 4), on a display device (Fig. 1, block 40, see section 0042), a representation of at least a portion of a set of teeth of a user;
 overlaying an indicium (see Fig. 4, area 440, see section 0050) on the representation such that the indicium is associated with a first section of the representation; and 
responsive to a determination (as disclosed in sections 0036-0037), via at least one of one or more processors (as disclosed in section 0038), that a head (wherein the sensors which determine location of the oral hygiene device are located in the head of the device as disclosed in section 0036) of an oral hygiene device is positioned directly adjacent to a first section (location adjacent to specific area (section) to be brushed/cleaned during a primary cleaning section as disclosed in section 0053) of the set of teeth that corresponds to the first section (see Fig. 4, section 440) of the representation for at least a predetermined amount of time (determined interval as disclosed in section 0053, see also section 0058) and that the movement (readings of six axes of relative motion as disclosed in section 0063) of the head of the oral hygiene device (wherein the sensors are placed in the head of the device as disclosed in section 0036) corresponds to a predetermined brush stroke type (circular brush stroke using rotational movement as disclosed in section 0032) during at least as portion of the period of time, causing the indicium to be removed (as shown in Fig. 4, element 420 and Fig. 6, see sections 0058 and 0061) from the first section of the representation (wherein once the user has brushed a particular mouth segment or area for the predetermined amount of time, the indicium is removed as shown in Fig. 4, section 420 and Fig. 6). 
	Regarding claim 2, Jeanne et al. discloses, the indicium is a graphic symbol (see Fig. 4, area 440) representing an object (see section 0050, wherein the indicium is graphic representation of teeth which still need cleaning as disclosed in section 0050).
	Regarding claim 3, Jeanne et al. discloses the indicium obscures the representation of the set of the teeth (as shown by Fig. 4, area 440).   
	Regarding claim 7, Jeanne et al. discloses the indicium is an image of a symbol (symbol overlaying a set of a teeth needing to be brushed as shown by Fig. 4, area 440).
	Regarding claims 8 and 9, Jeanne et al. discloses the predetermined brush stroke type is selected from a plurality of predetermined brush stroke types, wherein the predetermined brush stroke type is one of a circular brush stroke (rotational movement as disclosed in section 0032), a back-and-forth brush stroke, an angled brush stroke (angle of the oral device during a cleaning (brushing) session as disclosed in section 0046), or any combination thereof.
	Regarding claim 10, Jeanne et al discloses the first teeth section representation corresponds to a complete set of maxillary teeth or a complete set of mandibular teeth (as shown in Figs. 4-6).
	Regarding claims 11 and 12, Jeanne et al. discloses the first section (as shown in Figs. 4-8) of the representation corresponds to one of a plurality of sections of a complete set of maxillary teeth or one of a plurality of sections of a complete set of mandibular teeth, wherein the first section of the set of teeth has an inner surface, an outer surface, and an occlusal surface (as shown in Figs. 4-8, see in particular Fig. 4), wherein the determining further includes determining that the head of the oral hygiene device is directly adjacent to one of the inner surface, the outer surface, or the occlusal surface of the set of teeth (by determining the location and orientation of the brush head as disclosed in section 0036).
Regarding claim 13, Jeanne et al. discloses an oral hygiene system, the system comprising:
an oral hygiene device (Fig. 1) including a handle (element 12) and a head (element 14); 
a sensor (Fig. 1, element 28 see section 0036); 
a display device (see section 0042, user interface); 
one or more processors (Fig. 1, element 32, section 0038); and 
a memory device (Fig. 1, element 34, section 0038) storing instructions that, when executed by at least one of the one or more processors cause the oral hygiene system to,
display (as shown in Fig. 4), on the display device (Fig. 1, block 40, see section 0042), a representation of at least a portion of a set of teeth of a user;
 overlay an indicium (see Fig. 4, area 440, see section 0050) on the representation such that the indicium is associated with a first section of the representation; and 
responsive to a determination (as disclosed in sections 0036-0037), via at least one of one or more processors (as disclosed in section 0038), that a head (wherein the sensors which determine location of the oral hygiene device are located in the head of the device as disclosed in section 0036) of an oral hygiene device is positioned directly adjacent to a first section (location adjacent to specific area (section) to be brushed/cleaned during a primary cleaning section as disclosed in section 0053) of the set of teeth that corresponds to the first section (see Fig. 4, section 440) of the representation for at least a predetermined amount of time (determined interval as disclosed in section 0053, see also section 0058), causing the indicium to be removed from the first section of the representation (as shown in Fig. 4, section 420, see sections 0058 and 0061) and to be associated with a second section of the representation (as shown in Fig. 5, element 440).
Regarding claim 14, Jeanne et al. discloses a communication module (connectivity module 38 as disclosed in section 0040) that is configured to transmit a notification (information about areas 420 that have been received as disclosed in section 0050) to a third party responsive (remote devices as disclosed in sections 0040-0041 to removal of the indicium from the display device. 
Regarding claims 15 and 16, Jeanne et al. discloses a camera (see section 0036) configured to capture an image (graphic representation as disclosed in section 0058) of a user, wherein the instructions, when executed by at least one of the one or more processors cause the display device to display the image of the user (as shown in Figs. 4-8); and a communication module (connectivity module 38 as disclosed in section 0040) that is configured to transmit the image of the user to a third party.
	Regarding claim 18, Jeanne et al. discloses the indicium is one of a still image (as shown in Fig. 4, area 440), a video image, or an animated image.
	Regarding claim 19, Jeanne et al. discloses the indicium obscures the representation of the portion of the set of the teeth (as shown by Fig. 4, area 440).   
	
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanne et al. (US 2019/0045916) in view of Choi et al. (US 2021/0201687). 
	Regarding claim 20, Jeanne et al. discloses all the limitations of claim 20 (see above rejection of claim 1, which is applicable hereto) except capturing an image of the user via a camera, the image comprising an augmented reality image overlaid on at least a portion of the user.  However, Choi et al. also discloses a method for promoting compliance with an oral hygiene regimen (see sections 0031-0034), wherein the method includes capturing an image of the user via a camera (see section 0056), the image comprising an augmented reality image overlaid on at least a portion of the user (see Fig. 11A, section 0116-0119).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Jeanne et al. with augmented reality as disclosed by Choi et al. since Choi et al. discloses using augmented reality to guide toothbrushing helps children develop proper toothbrushing habits (see sections 0031-0034).   

Allowable Subject Matter

9.	Claims 4-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 6, 2022